      Case 2:12-cv-00859-LMA-MBN Document 1433 Filed 04/19/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    LASHAWN JONES, ET AL.                                      CIVIL ACTION NO. 12-859

    VERSUS                                                     SECTION I, DIVISION 5

    MARLIN GUSMAN, ET AL.                                      JUDGE LANCE M. AFRICK
                                                               MAGISTRATE JUDGE NORTH


                                             STATUS REPORT

        NOW INTO COURT, through undersigned counsel, comes Third-Party Defendant, City

of New Orleans (“City”), who, pursuant to the Court’s Orders of March 18, 2019, 1 and February

4, 2021, 2 hereby submits an update 3 on the progress of the Court-Ordered Phase III new jail

building. Because of the ongoing COVID-19 global pandemic and unknowns generally associated

with municipal capital projects, the City respectfully notes the project timeline is subject to change.

        The City reasserts its objection to the continued programming and construction of a new

Phase III jail building. It remains the City’s position that there has been a significant change in

circumstances which makes the building of a new jail facility in Orleans Parish unwarranted and

unnecessary.

        The jail population in Orleans Parish continues to decrease. 4 To date the Orleans Justice

Center (“OJC”) houses a total of 721 inmates, a decrease of 118 from a month ago, specifically

March 17, 2021. 5




1
  R. Doc. 1227.
2
  R. Doc. 1403.
3
  See Project Status Report (April 13, 2021), attached hereto as Exhibit A.
4
  See “Active Inmates by Location” Report (April 19, 2021), attached hereto as Exhibit B.
5
  See R. Doc. 1424-2 (“Active Inmates by Location” Report (March 17, 2021)).
      Case 2:12-cv-00859-LMA-MBN Document 1433 Filed 04/19/21 Page 2 of 3




         TDC buildings 1 and 2 were renovated at a cost of $6.2 million to the City of New Orleans

to provide “emergency” temporary housing for OPSO’s acute and subacute inmate population,

including OPSO’s female inmate population. Notably, however, currently at TMH (the renovated

TDC buildings), there are currently only 24 inmates housed in the complex, and 1B remains

completely vacant with 0 inmates housed.

         The City reasserts and reiterates that a new jail building is not required by the Consent

Judgment to obtain the constitutional medical and mental health care of inmates at the OJC. The

directive to build a new jail facility is not narrowly tailored to accomplish the aims of the Consent

Judgement, extends much further than necessary to correct the violation of constitutional rights

identified in the Consent Judgment, and is much more intrusive than necessary to correct an alleged

violation of those rights.6 Moreover, a court is prohibited from ordering construction of a new jail

building. 7 The City contends that this Honorable Court failed to consider a more “flexible

approach” to the construction of a new jail facility. 8 Subject to the City’s Notice of Appeal, 9 the

City hereby submits a Court-Ordered Status Report.

                                                      Respectfully submitted,

                                                      /s/ Sunni J. LeBeouf
                                                      SUNNI J. LEBEOUF (LSBA #28633)
                                                      CITY ATTORNEY
                                                      Email: sunni.lebeouf@nola.gov
                                                      DONESIA D. TURNER (LSBA #23338)
                                                      Sr. Chief Deputy City Attorney
                                                      Email: donesia.turner@nola.gov
                                                      CHURITA H. HANSELL (LSBA #25694)
                                                      Chief Deputy City Attorney
                                                      Email: chhansell@nola.gov
                                                      DARREN P. TYUS (LSBA #30772)
                                                      Assistant City Attorney

6
  See 18 U.S.C. § 3626(a) (requirements for prospective relief under the Prison Litigation Reform Act).
7
  18 U.S.C. § 3626(a)(1)(C).
8
  See Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S. 367 (1992). See also Horne v. Flores, 557 U.S. 433 (2009).
9
  R. Doc. 1399.


                                                          2
     Case 2:12-cv-00859-LMA-MBN Document 1433 Filed 04/19/21 Page 3 of 3




                                            Email: darren.tyus@nola.gov
                                            1300 PERDIDO STREET
                                            CITY HALL - ROOM 5E03
                                            NEW ORLEANS, LOUISIANA 70112
                                            TELEPHONE: (504) 658-9800
                                            FACSIMILE: (504) 658-9868

                                            Counsel for the City of New Orleans



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 19, 2021, a copy of the foregoing was served,

contemporaneously or prior, upon all counsel of record in this proceeding via the court’s CM/ECF

system.

                                                            /s/ Sunni J. LeBeouf
                                                           SUNNI J. LEBEOUF




                                               3
